EXHIBIT 10.11

Commercial Paper Dealer Agreement

Among:

Waste Management, Inc., as Issuer,

Waste Management Holdings, Inc., as Guarantor

and

[Dealer], as Dealer

Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
dated as of [Date] between the Issuer and Bank of America, National Association,
as Issuing and Paying Agent

Dated as of [Date]



--------------------------------------------------------------------------------

Commercial Paper Dealer Agreement

4(a)(2) Program; Guaranteed

This agreement (the “Agreement”) sets forth the understandings among the Issuer,
the Guarantor and the Dealer, each named on the cover page hereof, in connection
with the issuance and sale by the Issuer of its short-term promissory notes (the
“Notes”) through the Dealer.

The Guarantor has agreed unconditionally and irrevocably to guarantee payment in
full of the principal of and interest (if any) on all such Notes of the Issuer,
pursuant to a guarantee, dated the date hereof, in the form of Exhibit D hereto
(the “Guarantee”).

Certain terms used in this Agreement are defined in Section 6 hereof.

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

 

1. Offers, Sales and Resales of Notes.

 

  1.1. While (i) the Issuer has and shall have no obligation to sell the Notes
to the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer and the
Guarantor contained herein or made pursuant hereto and on the terms and
conditions and in the manner provided herein.

 

  1.2. So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, neither the Issuer nor the
Guarantor shall, without the consent of the Dealer, offer, solicit or accept
offers to purchase, or sell, any Notes except (a) in transactions with one or
more dealers which may from time to time after the date hereof become dealers
with respect to the Notes by executing with the Issuer and the Guarantor one or
more agreements which contain provisions substantially identical to those
contained in Section 1 of this Agreement, of which each of the Issuer and the
Guarantor hereby undertakes to provide the Dealer prompt notice or (b) in
transactions with the other dealers listed on the Addendum hereto, which are
executing agreements with the Issuer and the Guarantor which contain provisions
substantially identical to Section 1 of this Agreement contemporaneously
herewith. In no event shall the Issuer or the Guarantor offer, solicit or accept
offers to purchase, or sell, any Notes directly on its own behalf in
transactions with persons other than broker-dealers as specifically permitted in
this Section 1.2.

 

  1.3. The Notes shall be in a minimum denomination of $250,000 or integral
multiples of $1,000 in excess thereof, will bear such interest rates, if
interest bearing, or will be sold at such discount from their face amounts, as
shall be agreed upon by the Dealer and the Issuer, shall have a maturity not
exceeding 397 days from the date of issuance and may have such terms as are
specified in Exhibit C hereto, the Private Placement Memorandum a pricing
supplement or as otherwise agreed upon by the purchaser and the Issuer. The
Notes shall not contain any provision for extension, renewal or automatic
“rollover.”

 

  1.4. The authentication and issuance of, and payment for, the Notes shall be
effected in accordance with the Issuing and Paying Agency Agreement, and the
Notes shall be either individual physical certificates or book-entry notes
evidenced by one or more master notes (each, a “Master Note”) registered in the
name of The Depository Trust Company (“DTC”) or its nominee, in the form or
forms annexed to the Issuing and Paying Agency Agreement.

 

• 2



--------------------------------------------------------------------------------

  1.5. If the Issuer and the Dealer shall agree on the terms of the purchase of
any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate or interest rate
index and margin (in the case of interest-bearing Notes) or discount thereof (in
the case of Notes issued on a discount basis), and appropriate compensation for
the Dealer’s services hereunder) pursuant to this Agreement, the Issuer shall
cause such Note to be issued and delivered in accordance with the terms of the
Issuing and Paying Agency Agreement and payment for such Note shall be made by
the purchaser thereof, either directly or through the Dealer, to the Issuing and
Paying Agent, for the account of the Issuer. Except as otherwise agreed, in the
event that the Dealer is acting as an agent and a purchaser shall either fail to
accept delivery of or make payment for a Note on the date fixed for settlement,
the Dealer shall promptly notify the Issuer, and if the Dealer has theretofore
paid the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note.

 

  1.6. The Dealer, the Issuer and the Guarantor hereby establish and agree to
observe the following procedures in connection with offers, sales and subsequent
resales or other transfers of the Notes:

 

  a) Offers and sales of the Notes by or through the Dealer shall be made only
to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers or Institutional Accredited Investors and (ii) non-bank
fiduciaries or agents that will be purchasing Notes for one or more accounts,
each of which is reasonably believed by the Dealer to be an Institutional
Accredited Investor.

 

  b) Resales and other transfers of the Notes by the holders thereof shall be
made only in accordance with the restrictions in the legend described in clause
(e) below.

 

  c) No general solicitation or general advertising shall be used in connection
with the offering of the Notes. Without limiting the generality of the
foregoing, without the prior written approval of the Dealer, neither the Issuer
nor the Guarantor shall issue any press release, make any other statement to any
member of the press making reference to the Notes, the offer or sale of the
Notes, the Guarantee or this Agreement or place or publish any “tombstone” or
other advertisement relating to the Notes, the offer or sale of the Notes or the
Guarantee. To the extent permitted by applicable securities laws, the Issuer and
the Guarantor shall (i) omit the name of the Dealer from any publicly available
filing by the Issuer or the Guarantor that makes reference to the Notes, the
offer or sale of the Notes, the Guarantee or this Agreement, (ii) not include a
copy of this Agreement in any such filing or as an exhibit thereto, and
(iii) redact the name of the Dealer and any contact or other information that
could identify the Dealer from any agreement or other information included in
such filing.

 

  d) No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary or agent acting on behalf
of others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.

 

  e) Offers and sales of the Notes shall be subject to the restrictions
described in the legend appearing on Exhibit A hereto. A legend substantially to
the effect of such Exhibit A shall appear as part of the Private Placement
Memorandum used in connection with offers and sales of Notes hereunder, as well
as on each individual certificate representing a Note and each Master Note
representing book-entry Notes offered and sold pursuant to this Agreement.

 

• 3



--------------------------------------------------------------------------------

  f) The Dealer shall furnish to each purchaser of Notes for which it has acted
as the Dealer a copy of the then-current Private Placement Memorandum unless
such purchaser has previously received a copy of the Private Placement
Memorandum as then in effect. The Private Placement Memorandum shall expressly
state that any person to whom Notes are offered shall have an opportunity to ask
questions of, and receive information from, the Issuer, the Guarantor and the
Dealer and shall provide the names, addresses and telephone numbers of the
persons from whom information regarding the Issuer and the Guarantor may be
obtained.

 

  g) The Issuer and the Guarantor, jointly and severally, agree for the benefit
of the Dealer and each of the holders and prospective purchasers from time to
time of the Notes that, if at any time both the Issuer and the Guarantor shall
not be subject to Section 13 or 15(d) of the Exchange Act, the Issuer and the
Guarantor will furnish, upon request and at their expense, to the Dealer and to
holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).

 

  h) In the event that any Note offered or to be offered by the Dealer would be
ineligible for resale under Rule 144A, the Issuer shall promptly notify the
Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.

 

  i) The Issuer and the Guarantor represent that neither the Issuer nor the
Guarantor is currently issuing commercial paper in the United States market in
reliance upon the exemption provided by Section 3(a)(3) of the Securities Act.
The Issuer and the Guarantor agree that, if the Issuer or the Guarantor shall
issue commercial paper after the date hereof in reliance upon such exemption
(a) the proceeds from the sale of the Notes will be segregated from the proceeds
of the sale of any such commercial paper by being placed in a separate account;
(b) the Issuer and the Guarantor will institute appropriate corporate procedures
to ensure that the offers and sales of notes issued by the Issuer or the
Guarantor, as the case may be, pursuant to the Section 3(a)(3) exemption are not
integrated with offerings and sales of Notes hereunder; and (c) the Issuer and
the Guarantor will comply with each of the requirements of Section 3(a)(3) of
the Securities Act in selling commercial paper or other short-term debt
securities other than the Notes in the United States.

 

  1.7. Each of the Issuer and the Guarantor hereby represents and warrants to
the Dealer, in connection with offers, sales and resales of Notes, as follows:

 

  a)

The Issuer and the Guarantor hereby confirm to the Dealer that (except as
permitted by Section 1.6(i)) within the preceding six months neither the Issuer
nor the Guarantor nor any person other than the Dealer or the other dealers
referred to in Section 1.2 hereof acting on behalf of the Issuer or the
Guarantor has offered or sold any Notes, or any substantially similar security
of the Issuer or the Guarantor (including, without limitation, medium-term notes
issued by the Issuer or the Guarantor), to, or solicited offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof. The Issuer and the Guarantor also agree that (except as
permitted by Section 1.6(i)), as long as the Notes are being offered for sale by
the Dealer and the other dealers referred to in Section 1.2 hereof as
contemplated hereby and until at least six months after the offer of Notes
hereunder has been terminated, neither the Issuer nor the Guarantor nor any
person other than the Dealer or the other dealers referred to in Section 1.2
hereof (except as contemplated by Section 1.2 hereof) will offer the Notes or
any substantially similar security of the Issuer or the Guarantor for sale to,
or solicit offers to buy any such security from, any person other than the
Dealer or

 

• 4



--------------------------------------------------------------------------------

  the other dealers referred to in Section 1.2 hereof, it being understood that
such agreement is made with a view to bringing the offer and sale of the Notes
within the exemption provided by Section 4(a)(2) of the Securities Act and shall
survive any termination of this Agreement. Each of the Issuer and the Guarantor
hereby represent and warrant that it has not taken or omitted to take, and will
not take or omit to take, any action that would cause the offering and sale of
Notes hereunder to be integrated with any other offering of securities, whether
such offering is made by the Issuer or the Guarantor or some other party or
parties.

 

  b) The Issuer represents and agrees that the proceeds of the sale of the Notes
are not currently contemplated to be used for the purpose of buying, carrying or
trading securities within the meaning of Regulation T and the interpretations
thereunder by the Board of Governors of the Federal Reserve System in a manner
or in circumstances which would constitute non-compliance by the Dealer with the
provisions of Regulation T. In the event that the Issuer determines to use such
proceeds for the purpose of buying, carrying or trading securities, whether in
connection with an acquisition of another company or otherwise, the Issuer shall
give the Dealer at least five business days’ prior written notice to that
effect. The Issuer shall also give the Dealer prompt notice of the actual date
that it commences to purchase securities with the proceeds of the Notes.
Thereafter, in the event that the Dealer purchases Notes as principal and does
not resell such Notes on the day of such purchase, to the extent necessary to
comply with Regulation T and the interpretations thereunder, the Dealer will
sell such Notes either (i) only to offerees it reasonably believes to be
Qualified Institutional Buyers or to Qualified Institutional Buyers it
reasonably believes are acting for other Qualified Institutional Buyers, in each
case in accordance with Rule 144A or (ii) in a manner which would not cause a
violation of Regulation T and the interpretations thereunder.

 

2. Representations and Warranties of the Issuer and the Guarantor.

Each of the Issuer and the Guarantor represents and warrants as to itself that:

 

  2.1. The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
requisite corporate power and authority to execute, deliver and perform its
obligations under the Notes, this Agreement and the Issuing and Paying Agency
Agreement.

 

  2.2. The Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and has
all the requisite corporate power and authority to execute, deliver and perform
its obligations under the Guarantee, this Agreement and the Issuing and Paying
Agency Agreement.

 

  2.3. This Agreement and the Issuing and Paying Agency Agreement have been duly
authorized, executed and delivered by the Issuer and the Guarantor and
constitute legal, valid and binding obligations of the Issuer and the Guarantor
enforceable against the Issuer and the Guarantor in accordance with their terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

  2.4. The Notes have been duly authorized, and when issued as provided in the
Issuing and Paying Agency Agreement, will be duly and validly issued and will
constitute legal, valid and binding obligations of the Issuer enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

  2.5.

The Guarantee has been duly authorized, and when the Notes have been issued as
provided in the Issuing and Paying Agency Agreement, will be duly executed and
delivered by the Guarantor and constitute the legal, valid and binding
obligation of the

 

• 5



--------------------------------------------------------------------------------

  Guarantor enforceable against the Guarantor in accordance with its terms
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

  2.6. The offer and sale of the Notes and the Guarantee in the manner
contemplated hereby do not require registration of the Notes or the Guarantee
under the Securities Act, pursuant to the exemption from registration contained
in Section 4(a)(2) thereof, and no indenture in respect of the Notes or the
Guarantee is required to be qualified under the Trust Indenture Act of 1939, as
amended.

 

  2.7. The Notes and the Guarantee will rank at least pari passu with all other
unsecured and unsubordinated indebtedness of the Issuer and the Guarantor,
respectively.

 

  2.8. No consent or action of, or filing or registration with, any governmental
or public regulatory body or authority, including the SEC, is required to
authorize, or is otherwise required in connection with the execution, delivery
or performance of, this Agreement, the Notes, the Guarantee or the Issuing and
Paying Agency Agreement, except as may be required by the securities or Blue Sky
laws of the various states in connection with the offer and sale of the Notes.

 

  2.9. Neither the execution and delivery of this Agreement, the Guarantee and
the Issuing and Paying Agency Agreement, nor the issuance of the Notes in
accordance with the Issuing and Paying Agency Agreement, nor the fulfillment of
or compliance with the terms and provisions hereof or thereof by the Issuer or
the Guarantor, will (i) result in the creation or imposition of any mortgage,
lien, charge or encumbrance of any nature whatsoever upon any of the properties
or assets of the Issuer or the Guarantor, or (ii) violate or result in a breach
or a default under any of the terms of the charter documents or by-laws of the
Issuer or the Guarantor, any contract or instrument to which the Issuer or the
Guarantor is a party or by which the Issuer or the Guarantor or the Issuer’s or
the Guarantor’s property is bound, or any law or regulation, or any order, writ,
injunction or decree of any court or government instrumentality, to which the
Issuer or the Guarantor is subject or by which the Issuer or the Guarantor or
the Issuer’s or the Guarantor’s property is bound, which breach or default might
have a material adverse effect on the business, assets, operations or financial
condition of the Issuer and its subsidiaries, taken as a whole, or the ability
of the Issuer or the Guarantor to perform its obligations under this Agreement,
the Notes, the Guarantee or the Issuing and Paying Agency Agreement.

 

  2.10. Except as disclosed in the Company Information, there is no litigation
or governmental proceeding pending, or to the knowledge of the Issuer or the
Guarantor threatened, against or affecting the Issuer or the Guarantor or any of
the Issuer’s or the Guarantor’s subsidiaries which might result in a material
adverse change in the business, assets, operations or financial condition of the
Issuer and its subsidiaries taken as a whole, or the ability of the Issuer or
the Guarantor to perform its obligations under this Agreement, the Notes, the
Guarantee or the Issuing and Paying Agency Agreement.

 

  2.11. Neither the Issuer nor the Guarantor is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

  2.12. Neither the Private Placement Memorandum (other than any Dealer
Information) nor the Company Information contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

  2.13.

Neither the Issuer nor the Guarantor nor any of the Issuer’s or the Guarantor’s
subsidiaries nor, to the knowledge of the Issuer or the Guarantor, any director,
officer, agent, employee, representative or affiliate of the Issuer or any of
its subsidiaries ( i) has used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) has made any direct or indirect

 

• 6



--------------------------------------------------------------------------------

  unlawful contribution or payment to any official of, or candidate for, or any
employee of, any federal, state or foreign office from corporate funds;
(iii) has made any bribe, unlawful rebate, payoff, influence payment, kickback
or other unlawful payment; or (iv) is aware of or has taken any action, directly
or indirectly, that could result in a violation by such persons of the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions, the Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder (collectively, the “FCPA”) or the U.K.
Bribery Act 2010 (the “Bribery Act”) or similar law or regulation of any other
relevant jurisdiction; and neither the Issuer nor the Guarantor nor any of the
Issuer’s or the Guarantor’s subsidiaries nor to the knowledge of the Issuer or
the Guarantor, any director, officer, agent, employee, representative or
affiliate of the Issuer or any of its subsidiaries s aware of or has taken any
action, directly or indirectly, that could result in a sanction for violation by
such persons of the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, the FCPA or the Bribery Act or
similar law or regulation of any other relevant jurisdiction; and the Issuer,
the Guarantor and the Issuer’s and the Guarantor’s subsidiaries and affiliates
have each conducted their businesses in compliance with the FCPA, the Bribery
Act and any applicable similar law or regulation and have instituted and
maintain policies and procedures that are designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.

 

  2.14. The operations of the Issuer, the Guarantor and the Issuer’s and the
Guarantor’s subsidiaries are and have been conducted at all times in compliance
with applicable financial recordkeeping and reporting requirements, including,
without limitation, those of the Bank Secrecy Act, as amended by Title III of
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 and the Currency and Foreign
Transactions Reporting Act of 1970, as amended, and the applicable money
laundering statutes of jurisdictions where the Issuer, the Guarantor and the
Issuer’s and the Guarantor’s subsidiaries conduct business, and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Issuer or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Issuer or the Guarantor,
threatened.

 

  2.15. Neither the Issuer nor the Guarantor nor any of the Issuer’s or the
Guarantor’s subsidiaries nor to the knowledge of the Issuer or the Guarantor,
any director, officer, agent, employee, representative or affiliate of the
Issuer or the Guarantor or any of the Issuer’s or the Guarantor’s subsidiaries
(i) is currently the subject of any sanctions administered or imposed by the
United States (including any administered or enforced by the Office of Foreign
Assets Control of the U.S. Treasury Department, the U.S. Department of State, or
the Bureau of Industry and Security of the U.S. Department of Commerce), the
United Nations Security Council, the European Union, or the United Kingdom
(including sanctions administered or enforced by Her Majesty’s Treasury) or
other relevant sanctions authority (collectively, “Sanctions” and such persons,
“Sanctioned Persons”) or (ii) will directly or indirectly, use the proceeds of
the Notes, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person (x) to fund or facilitate any
activities or business of or with any person or in any country or territory
that, at the time of such funding or facilitation, is the subject of Sanctions,
or (y) in any manner that will result in a violation of any economic Sanctions
by, or could result in the imposition of Sanctions against, any person
(including any person participating in the offering of Notes, whether as dealer,
advisor, investor or otherwise).

 

  2.16.

Neither the Issuer nor the Guarantor nor any of the Issuer’s or the Guarantor’s
subsidiaries nor to the knowledge of the Issuer or the Guarantor, any director,
officer,

 

• 7



--------------------------------------------------------------------------------

  agent, employee, representative or affiliate of the Issuer or the Guarantor or
any of the Issuer’s or the Guarantor’s subsidiaries, is a person that is, or is
50% or more owned or otherwise controlled by a person that is: (i) the subject
of any Sanctions; or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions (including,
without limitation, Burma, Crimea, Cuba, Iran, North Korea, Sudan, and Syria)
(collectively, “Sanctioned Countries” and each, a “Sanctioned Country”).

 

  2.17. Except as disclosed in the Company Information or as has been disclosed
to the Dealer or is not material to the analysis under any Sanctions, neither
the Issuer nor the Guarantor any of the Issuer’s or the Guarantor’s subsidiaries
or affiliates has engaged in any dealings or transactions with or for the
benefit of a Sanctioned Person, or with or in a Sanctioned Country, in the
preceding 3 years, nor does the Issuer, the Guarantor or any of the Issuer’s or
the Guarantor’s subsidiaries or affiliates have any plans to increase its
dealings or transactions, or commence dealings or transaction, with or for the
benefit of Sanctioned Persons, or with or in Sanctioned Countries.

 

  2.18. Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by each of the Issuer and the Guarantor to the Dealer, as of the
date thereof, that, both before and after giving effect to such issuance and
after giving effect to such amendment or supplement, (i) the representations and
warranties given by the Issuer and the Guarantor set forth in this Section 2
remain true and correct on and as of such date as if made on and as of such
date, (ii) in the case of an issuance of Notes, the Notes being issued on such
date have been duly and validly issued and constitute legal, valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and are guaranteed pursuant to the Guarantee,
(iii) in the case of an issuance of Notes, since the date of the most recent
Private Placement Memorandum, there has been no material adverse change in the
business, assets, operations or financial condition of the Issuer and its
subsidiaries, taken as a whole, which has not been disclosed to the Dealer in
writing and (iv) neither the Issuer nor the Guarantor is in default of any of
its obligations hereunder or under the Notes, the Guarantee or the Issuing and
Paying Agency Agreement.

 

3. Covenants and Agreements of the Issuer and the Guarantor.

Each of the Issuer and the Guarantor covenants and agrees as to itself that:

 

  3.1. The Issuer and the Guarantor will give the Dealer prompt notice (but in
any event prior to any subsequent issuance of Notes hereunder) of any amendment
to, modification of or waiver with respect to, the Notes, the Guarantee or the
Issuing and Paying Agency Agreement, including a complete copy of any such
amendment, modification or waiver.

 

  3.2. The Issuer and the Guarantor shall notify the Dealer (by telephone,
confirmed in writing) promptly, and in any event prior to any subsequent
issuance of Notes hereunder, of (a) any downgrading or receipt of any notice of
intended or potential downgrading or any review for potential change in the
rating accorded any of the securities of the Issuer or the Guarantor by any
nationally recognized statistical rating organization which has published a
rating of the Notes) or (b) a material adverse change in the business, assets,
operations or financial condition of the Issuer and its subsidiaries, taken as a
whole, or the ability of the Issuer or the Guarantor to perform its obligations
under this Agreement, the Notes, the Guarantee or the Issuing and Paying Agency
Agreement.

 

  3.3.

The Issuer and the Guarantor shall from time to time furnish to the Dealer such
information as the Dealer may reasonably request, including, without limitation,
any press releases or material provided by the Issuer or the Guarantor to any
national

 

• 8



--------------------------------------------------------------------------------

  securities exchange or rating agency, regarding (i) the operations and
financial condition of the Issuer or the Guarantor, (ii) the due authorization
and execution of the Notes and the Guarantee, (iii) the Issuer’s ability to pay
the Notes as they mature and (iv) the Guarantor’s ability to fulfill its
obligations under the Guarantee.

 

  3.4. The Issuer and the Guarantor will take all such action as the Dealer may
reasonably request to ensure that each offer and each sale of the Notes will
comply with any applicable state Blue Sky laws; provided, however, that neither
the Issuer nor the Guarantor shall be obligated to file any general consent to
service of process or to qualify as a foreign corporation in any jurisdiction in
which it is not so qualified or subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

 

  3.5. Neither the Issuer nor the Guarantor will be in default of any of its
obligations hereunder or under the Notes, the Guarantee or the Issuing and
Paying Agency Agreement, at any time that any of the Notes are outstanding.

 

  3.6. The Issuer shall not issue Notes hereunder until the Dealer shall have
received (a) opinions of counsel to the Issuer and the Guarantor, addressed to
the Dealer, satisfactory in form and substance to the Dealer, (b) a copy of the
executed Issuing and Paying Agency Agreement as then in effect, (c) a copy of
the executed Guarantee, (d) a copy of the resolutions adopted by the Board of
Directors of the Issuer and the Guarantor, satisfactory in form and substance to
the Dealer and certified by the Secretary or similar officer of the Issuer or
the Guarantor, as the case may be, authorizing execution and delivery by the
Issuer and the Guarantor of this Agreement, the Issuing and Paying Agency
Agreement, the Guarantee and the Notes and consummation by the Issuer and the
Guarantor of the transactions contemplated hereby and thereby, (e) a certificate
of the secretary, assistant secretary or other designated officer of each of the
Issuer and the Guarantor certifying as to (i) the Issuer’s and the Guarantor’s
organizational documents, and attaching true, correct and complete copies
thereof, and (ii) the incumbency of the officers of the Issuer and the Guarantor
authorized to execute and deliver this Agreement, the Issuing and Paying Agency
Agreement, the Guarantee and the Notes, and take other action on behalf of the
Issuer and the Guarantor in connection with the transactions contemplated
thereby, (f) prior to the issuance of any book-entry Notes represented by a
master note registered in the name of DTC or its nominee, a copy of the executed
Letter of Representations among the Issuer, the Guarantor, the Issuing and
Paying Agent and DTC and of the executed master note, (g) prior to the issuance
of any Notes in physical form, a copy of such form (unless attached to this
Agreement or the Issuing and Paying Agency Agreement), (h) confirmation of the
then current rating assigned to the Notes by each nationally recognized
statistical rating organization then rating the Notes, and (i) such other
certificates, opinions, letters and documents as the Dealer shall have
reasonably requested.

 

  3.7. The Issuer and the Guarantor, jointly and severally, shall reimburse the
Dealer for all of the Dealer’s out-of-pocket expenses related to this Agreement,
including expenses incurred in connection with its preparation and negotiation,
and the transactions contemplated hereby (including, but not limited to, the
printing and distribution of the Private Placement Memorandum), and, if
applicable, for the reasonable fees and out-of-pocket expenses of the Dealer’s
counsel.

 

  3.8. Neither the Issuer nor the Guarantor shall file a Form D (as referenced
in Rule 503 under the Securities Act) at any time in respect of the offer or
sale of the Notes.

 

  3.9. Without limiting any obligation of the Issuer or the Guarantor pursuant
to this Agreement to provide the Dealer with credit and financial information,
each of the Issuer and the Guarantor hereby acknowledges and agrees that the
Dealer may share the Company Information and any other information or matters
relating to the Issuer or the Guarantor or the transactions contemplated hereby
with affiliates of the Dealer, including, but not limited to, [Dealer
affiliate], and that such affiliates may likewise share information relating to
the Issuer or the Guarantor or such transactions with the Dealer.

 

• 9



--------------------------------------------------------------------------------

4. Disclosure

 

  4.1. The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer and the Guarantor.
The Private Placement Memorandum shall contain a statement expressly offering an
opportunity for each prospective purchaser to ask questions of, and receive
answers from, the Issuer and the Guarantor concerning the offering of Notes and
to obtain relevant additional information which the Issuer or the Guarantor
possesses or can acquire without unreasonable effort or expense.

 

  4.2. Each of the Issuer and the Guarantor agrees to promptly furnish the
Dealer the Company Information as it becomes available. Company Information that
is publicly available on the SEC’s EDGAR system shall be deemed furnished to the
Dealer hereunder.

 

  4.3. a) Each of the Issuer and the Guarantor further agrees to notify the
Dealer promptly upon the occurrence of any event relating to or affecting the
Issuer or the Guarantor that would cause the Company Information then in
existence to include an untrue statement of a material fact or to omit to state
a material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they are made, not misleading.

b) In the event that the Issuer or the Guarantor gives the Dealer notice
pursuant to Section 4.3(a) and (i) the Issuer is selling Notes in accordance
with Section 1, (ii) the Dealer notifies the Issuer or the Guarantor that it
then has Notes it is holding in inventory or (iii) any Notes are otherwise
outstanding, the Issuer and the Guarantor agree promptly to supplement or amend
the Private Placement Memorandum so that the Private Placement Memorandum, as
amended or supplemented, shall not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and the Issuer and the Guarantor shall make such supplement or
amendment available to the Dealer.

c) In the event that (i) the Issuer or the Guarantor gives the Dealer notice
pursuant to Section 4.3(a), (ii)(A) the Issuer is not selling Notes in
accordance with Section 1, (B) the Dealer does not notify the Issuer or the
Guarantor that it is then holding Notes in inventory and (C) no Notes are
otherwise outstanding, and (iii) the Issuer or the Guarantor chooses not to
promptly amend or supplement the Private Placement Memorandum in the manner
described in clause (b) above, then all solicitations and sales of Notes shall
be suspended until such time as the Issuer and the Guarantor have so amended or
supplemented the Private Placement Memorandum, and made such amendment or
supplement available to the Dealer.

d) Without limiting the generality of Section 4.3(a), to the extent that the
Private Placement Memorandum sets forth financial information of the Issuer or
the Guarantor (other than financial information included in a report described
in clause (i) of the definition of “Company Information” that (i) is
incorporated by reference in the Private Placement Memorandum or (ii) the
Private Placement Memorandum expressly states is being made available to holders
and prospective purchasers of the Notes but is not otherwise set forth therein),
the Issuer and the Guarantor shall review, amend and supplement the Private
Placement Memorandum on a periodic basis, but no less than at least once
annually, to incorporate current financial information of the Issuer and the
Guarantor to the extent necessary to ensure that the information provided in the
Private Placement Memorandum is accurate and complete.

 

• 10



--------------------------------------------------------------------------------

5. Indemnification and Contribution.

 

  5.1. The Issuer and the Guarantor, jointly and severally, will indemnify and
hold harmless the Dealer, as well as its and its affiliates’ shareholders,
directors, agents, employees, officers, subsidiaries and affiliates, and each
person who controls the Dealer within the meaning of the Exchange Act or the
Securities Act (hereinafter the “Indemnitees”) against any and all liabilities,
penalties, suits, causes of action, losses, damages, claims, costs and expenses
(including, without limitation, reasonable fees and disbursements of counsel) or
judgments of whatever kind or nature (each a “Claim”), imposed upon, incurred by
or asserted against the Indemnitees arising out of or based upon (i) any
allegation that the Private Placement Memorandum, the Company Information or any
information provided by the Issuer or the Guarantor to the Dealer included (as
of any relevant time) or includes an untrue statement of a material fact or
omitted (as of any relevant time) or omits to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading or (ii) the breach by the Issuer or the Guarantor of
any agreement, covenant or representation made in or pursuant to this Agreement.
This indemnification shall not apply to the extent that the Claim arises out of
or is based upon (a) Dealer Information or (b) with respect to clause (ii) above
only, the gross negligence or willful misconduct of an Indemnitee in the
performance of, or failure to perform, its obligations under this Agreement, as
determined by a final non-appealable judgment of a court of competent
jurisdiction.

 

  5.2. Provisions relating to claims made for indemnification under this
Section 5 are set forth on Exhibit B to this Agreement.

 

  5.3. In order to provide for just and equitable contribution in circumstances
in which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer and the
Guarantor, jointly and severally, shall contribute to the aggregate costs
incurred by the Dealer in connection with any Claim in the proportion of the
respective economic interests of the Issuer and the Guarantor on the one hand
and the Dealer on the other; provided, however, that such contribution by the
Issuer and the Guarantor shall be in an amount such that the aggregate costs
incurred by the Dealer do not exceed the aggregate of the commissions and fees
earned by the Dealer hereunder with respect to the issue or issues of Notes to
which such Claim relates. The respective economic interests shall be calculated
by reference to the aggregate proceeds to the Issuer of the Notes issued
hereunder and the aggregate commissions and fees earned by the Dealer hereunder.

 

6. Definitions.

 

  6.1. “Bribery Act” shall have the meaning set forth in Section 2.13.

 

  6.2. “Claim” shall have the meaning set forth in Section 5.1.

 

  6.3. “Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s and the
Guarantor’s most recent report on Form 10-K filed with the SEC and each report
on Form 10-Q or 8-K filed by the Issuer or the Guarantor with the SEC since the
most recent Form 10-K, (ii) the Issuer’s and the Guarantor’s most recent annual
audited financial statements and each interim financial statement or report
prepared subsequent thereto, if not included in item (i) above, (iii) any other
publicly available information filed by the Issuer, the Guarantor or any of
their affiliates with the SEC or the New York Stock Exchange or provided to the
Issuer’s shareholders, (iv) any other information or disclosure prepared
pursuant to Section 4.3 hereof and (v) any information prepared or approved by
the Issuer or the guarantor for dissemination to investors or potential
investors in the Notes.

 

  6.4. “Current Issuing and Paying Agent” shall have the meaning set forth in
Section 7.9(a).

 

• 11



--------------------------------------------------------------------------------

  6.5. “Dealer Information” shall mean material concerning the Dealer provided
by the Dealer in writing expressly for inclusion in the Private Placement
Memorandum.

 

  6.6. “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

 

  6.7. “FCPA” shall have the meaning set forth in Section 2.13.

 

  6.8. “Indemnitee” shall have the meaning set forth in Section 5.1.

 

  6.9. “Institutional Accredited Investor” shall mean an institutional investor
that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.

 

  6.10. “Issuing and Paying Agency Agreement” shall mean the issuing and paying
agency agreement described on the cover page of this Agreement, or any
replacement thereof, as such agreement may be amended or supplemented from time
to time.

 

  6.11. “Issuing and Paying Agent” shall mean the party designated as such on
the cover page of this Agreement, or any successor thereto or replacement
thereof, as issuing and paying agent under the Issuing and Paying Agency
Agreement.

 

  6.12. “Money Laundering Laws” shall have the meaning set forth in
Section 2.14.

 

  6.13. “Non-bank fiduciary or agent” shall mean a fiduciary or agent other than
(a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.

 

  6.14. “Outstanding Notes” shall have the meaning set forth in Section 7.9 (b).

 

  6.15. “Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance with
this Agreement (other than any amendment or supplement that has been completely
superseded by a later amendment or supplement).

 

  6.16. “Qualified Institutional Buyer” shall have the meaning assigned to that
term in Rule 144A under the Securities Act.

 

  6.17. “Replacement” shall have the meaning set forth in Section 7.9(a).

 

  6.18. “Replacement Issuing and Paying Agent” shall have the meaning set forth
in Section 7.9(a).

 

  6.19. “Replacement Issuing and Paying Agency Agreement” shall have the meaning
set forth in Section 7.9(a).

 

  6.20. “Rule 144A” shall mean Rule 144A under the Securities Act.

 

  6.21. “Sanctioned Countries” and “Sanctioned Country” shall have the meanings
set forth in Section 2.16.

 

  6.22. “Sanctioned Persons” shall have the meaning set forth in Section 2.15.

 

  6.23. “Sanctions” shall have the meaning set forth in Section 2.15.

 

  6.24. “SEC” shall mean the U.S. Securities and Exchange Commission.

 

  6.25. “Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

 

• 12



--------------------------------------------------------------------------------

7. General

 

  7.1. Unless otherwise expressly provided herein, all notices, requests,
demands, consents and other communications hereunder among the parties hereto
shall be in writing and shall be deemed given: (a) upon personal delivery,
(b) three (3) business days after being mailed by certified or registered mail,
postage prepaid, return receipt requested, (c) one (1) business day after being
sent via a nationally recognized overnight courier service, or (d) upon delivery
by facsimile or electronic mail (with confirmation by the transmitting
equipment), in each case to the appropriate addresses and facsimile numbers set
forth below (or at such other addresses and facsimile numbers as the parties may
designate by written notice in accordance with this Section 7.1):

For the Issuer and the Guarantor:

 

Address:    Waste Management, Inc.    1001 Fannin    Houston, Texas 77002
Attention:    Treasurer Telephone number:    713-394-2189 Fax number:   
713-942-1580 Electronic mail:    Drankin@wm.com Attention:    General Counsel
Fax number:    713-209-9710 Electronic mail:    GCLegal@wm.com

For the Dealer:

Address :

Attention:

Telephone number:

Fax number :

Email address:

 

  7.2. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its conflict of laws
provisions.

 

  7.3. a) Each of the Issuer and the Guarantor agrees that any suit, action or
proceeding brought by the Issuer or the Guarantor against the Dealer in
connection with or arising out of this Agreement or the Notes or the offer and
sale of the Notes shall be brought solely in the United States federal courts
located in the Borough of Manhattan or the courts of the State of New York
located in the Borough of Manhattan. EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL
BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

b) Each of the Issuer and the Guarantor hereby irrevocably accepts and submits
to the non-exclusive jurisdiction of each of the aforesaid courts in personam,
generally and unconditionally, for itself and in respect of its properties,
assets and revenues, with respect to any suit, action or proceeding in
connection with or arising out of this Agreement, the Guarantee or the Notes or
the offer and sale of the Notes.

 

  7.4.

This Agreement may be terminated, at any time, by the Issuer or the Guarantor,
upon one business day’s prior notice to such effect to the Dealer, or by the
Dealer upon one business day’s prior notice to such effect to the Issuer or the
Guarantor. Any such

 

• 13



--------------------------------------------------------------------------------

  termination, however, shall not affect the obligations of the Issuer and the
Guarantor under Section 3.7, Section 5 and Section 7 hereof or the respective
representations, warranties, agreements, covenants, rights or responsibilities
of the parties made or arising prior to the termination of this Agreement.

 

  7.5. This Agreement is not assignable by either party hereto without the
written consent of the other party; provided, however, that the Dealer may
assign its rights and obligations under this Agreement to any affiliate of the
Dealer.

 

  7.6. This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

  7.7. This Agreement is for the exclusive benefit of the parties hereto, and
their respective permitted successors and assigns hereunder, and shall not be
deemed to give any legal or equitable right, remedy or claim to any other person
whatsoever.

 

  7.8. Each of the Issuer and the Guarantor acknowledges and agrees that
(i) purchases and sales, or placements, of the Notes pursuant to this Agreement,
including the determination of any prices for the Notes and Dealer compensation,
are arm’s-length commercial transactions between the Issuer, the Guarantor and
the Dealer, (ii) in connection therewith and with the process leading to such
transactions, the Dealer is acting solely as a principal and not the agent
(except to the extent explicitly set forth herein) or fiduciary of the Issuer or
the Guarantor or any of their affiliates, (iii) the Dealer has not assumed an
advisory or fiduciary responsibility in favor of the Issuer or the Guarantor or
any of their affiliates with respect to the offer and sale of Notes contemplated
hereby or the process leading thereto (irrespective of whether the Dealer has
advised or is currently advising the Issuer or the Guarantor or any of their
affiliates on other matters) or any other obligation to the Issuer or the
Guarantor or any of their affiliates except the obligations expressly set forth
in this Agreement, (iv) each of the Issuer and the Guarantor is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement, (v) the Dealer
and its affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Issuer and the Guarantor and that the
Dealer has no obligation to disclose any of those interests by virtue of any
advisory or fiduciary relationship, (vi) the Dealer has not provided any legal,
accounting, regulatory or tax advice with respect to the transactions
contemplated hereby, and (vii) each of the Issuer and the Guarantor has
consulted its own legal and financial advisors to the extent it deemed
appropriate. Each of the Issuer and the Guarantor agrees that it will not claim
that the Dealer has rendered advisory services of any nature or respect, or owes
a fiduciary or similar duty to the Issuer or the Guarantor in connection with
such transactions or the process leading thereto. Any review by the Dealer of
the Issuer, the Guarantor, the transactions contemplated hereby or other matters
relating to such transactions shall be performed solely for the benefit of the
Dealer and shall not be on behalf of the Issuer or the Guarantor. This Agreement
supersedes all prior agreements and understandings (whether written or oral)
between the Issuer, the Guarantor and the Dealer with respect to the subject
matter hereof. Each of the Issuer and the Guarantor hereby waives and releases,
to the fullest extent permitted by law, any claims it may have against the
Dealer with respect to any breach or alleged breach of fiduciary duty arising
out of the offer and sale of the Notes.

 

  7.9. a) The parties hereto agree that the Issuer may, in accordance with the
terms of this Section 7.9, from time to time replace the party which is then
acting as Issuing and Paying Agent (the “Current Issuing and Paying Agent”) with
another party (such other party, the “Replacement Issuing and Paying Agent”),
and enter into an agreement with the Replacement Issuing and Paying Agent
covering the provision of issuing and paying agency functions in respect of the
Notes by the Replacement Issuing and Paying Agent (the “Replacement Issuing and
Paying Agency Agreement”) (any such replacement, a “Replacement”).

 

• 14



--------------------------------------------------------------------------------

b) From and after the effective date of any Replacement, (i) to the extent that
the Issuing and Paying Agency Agreement provides that the Current Issuing and
Paying Agent will continue to act in respect of Notes outstanding as of the
effective date of such Replacement (the “Outstanding Notes”), then (A) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Current
Issuing and Paying Agent, in respect of the Outstanding Notes, and the
Replacement Issuing and Paying Agent, in respect of Notes issued on or after the
Replacement, (B) all references to the “Issuing and Paying Agent” hereunder
shall be deemed to refer to the Current Issuing and Paying Agent is in respect
of the Outstanding Notes, and the Replacement Issuing and Paying Agent in
respect of Notes issued on or after the Replacement, and (C) all references to
the “Issuing and Paying Agency Agreement” hereunder shall be deemed to refer to
the existing Issuing and Paying Agency Agreement, in respect of the Outstanding
Notes, and the Replacement Issuing and Paying Agency Agreement, in respect of
Notes issued on or after the Replacement; and (ii) to the extent that the
Issuing and Paying Agency Agreement does not provide that the Current Issuing
and Paying Agent will continue to act in respect of the Outstanding Notes, then
(A) the “Issuing and Paying Agent” for the Notes shall be deemed to be the
Replacement Issuing and Paying Agent, (B) all references to the “Issuing and
Paying Agent” hereunder shall be deemed to refer to the Replacement Issuing and
Paying Agent, and (C) all references to the “Issuing and Paying Agency
Agreement” hereunder shall be deemed to refer to the Replacement Issuing and
Paying Agency Agreement.

c) From and after the effective date of any Replacement, the Issuer shall not
issue any Notes hereunder unless and until the Dealer shall have received: (i) a
copy of the executed Replacement Issuing and Paying Agency Agreement, (ii) a
copy of the executed Letter of Representations among the Issuer, the Guarantor,
the Replacement Issuing and Paying Agent and DTC, (iii) a copy of the executed
Master Note authenticated by the Replacement Issuing and Paying Agent and
registered in the name of DTC or its nominee, (iv) an amendment or supplement to
the Private Placement Memorandum describing the Replacement Issuing and Paying
Agent as the Issuing and Paying Agent for the Notes, and reflecting any other
changes thereto necessary in light of the Replacement so that the Private
Placement Memorandum, as amended or supplemented, satisfies the requirements of
this Agreement, and (v) a legal opinion of counsel to the Issuer, addressed to
the Dealer, in form and substance reasonably satisfactory to the Dealer, as to
(x) the due authorization, delivery, validity and enforceability of Notes issued
pursuant to the Replacement Issuing and Paying Agency Agreement, and (y) such
other matters as the Dealer may reasonably request.

 

• 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

Waste Management, Inc., as Issuer     [Dealer], as Dealer By:     By: Name:    
Name: Title:     Title:

 

Waste Management Holdings, Inc., as Guarantor By: Name: Title:

 

• 16



--------------------------------------------------------------------------------

Addendum

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

 

1. The other dealers referred to in clause (b) of Section 1.2 of the Agreement
are [Dealer] and [Dealer].

 

• 17



--------------------------------------------------------------------------------

Exhibit A

Form of Legend for Private Placement Memorandum and Notes

THE NOTES AND THE GUARANTEE THEREOF HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
SECURITIES LAW, AND OFFERS AND SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH
AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER
WILL BE DEEMED TO REPRESENT THAT (I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO
INVESTIGATE MATTERS RELATING TO THE ISSUER, THE GUARANTOR, THE NOTES AND THE
GUARANTEE, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY DISTRIBUTION
THEREOF AND (III) IT IS EITHER (A)(1) AN INSTITUTIONAL INVESTORTHAT IS AN
ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER THE ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”) AND (2)(i) PURCHASING NOTES FOR ITS OWN
ACCOUNT, (ii) A BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND
LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE
ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR
AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION OR OTHER SUCH
INSTITUTION) PURCHASING NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS
SUCH AN INSTITUTIONAL ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL
BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING
NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS
A QIB; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY
UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT
PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL
ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE
ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO
THE ISSUER OR TO A PLACEMENT AGENT DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT
FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE OF WHICH SHALL HAVE
ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT AGENT TO AN
INSTITUTIONAL ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION
THAT MEETS THE REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

 

• 18



--------------------------------------------------------------------------------

Exhibit B

Further Provisions Relating to Indemnification

 

a) The Issuer and the Guarantor, jointly and severally, agree to reimburse each
Indemnitee for all out-of-pocket expenses (including reasonable fees and
disbursements of external counsel) as they are incurred by it in connection with
investigating or defending any loss, claim, damage, liability or action in
respect of which indemnification may be sought under Section 5 of the Agreement
(whether or not it is a party to any such proceedings).

 

b) Promptly after receipt by an Indemnitee of notice of the existence of a
Claim, such Indemnitee will, if a claim in respect thereof is to be made against
the Issuer or the Guarantor, notify the Issuer or the Guarantor in writing of
the existence thereof; provided that (i) the omission to so notify the Issuer or
the Guarantor will not relieve the Issuer or the Guarantor from any liability
which it may have hereunder unless and except to the extent it did not otherwise
learn of such Claim and such failure results in the forfeiture by it of
substantial rights and defenses, and (ii) the omission so to notify the Issuer
or the Guarantor will not relieve the Issuer or the Guarantor from liability
which it may have to an Indemnitee otherwise than on account of this indemnity
agreement. In case any such Claim is made against any Indemnitee and it notifies
the Issuer or the Guarantor of the existence thereof, each of the Issuer and the
Guarantor will be entitled to participate therein, and to the extent that it may
elect by written notice delivered to the Indemnitee, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnitee; provided that
if the defendants in any such Claim include both the Indemnitee and either the
Issuer or the Guarantor or both, and the Indemnitee shall have concluded that
there may be legal defenses available to it which are different from or
additional to those available to the Issuer or the Guarantor, neither the Issuer
nor the Guarantor shall have the right to direct the defense of such Claim on
behalf of such Indemnitee, and the Indemnitee shall have the right to select
separate counsel to assert such legal defenses on behalf of such Indemnitee.
Upon receipt of notice from the Issuer or the Guarantor to such Indemnitee of
the election of the Issuer or the Guarantor to assume the defense of such Claim
and approval by the Indemnitee of counsel, the Issuer and the Guarantor will not
be liable to such Indemnitee for expenses incurred thereafter by the Indemnitee
in connection with the defense thereof (other than reasonable costs of
investigation) unless (i) the Indemnitee shall have employed separate counsel in
connection with the assertion of legal defenses in accordance with the proviso
to the next preceding sentence (it being understood, however, that neither the
Issuer nor the Guarantor shall be liable for the expenses of more than one
separate counsel (in addition to any local counsel in the jurisdiction in which
any Claim is brought), approved by the Dealer, representing the Indemnitee who
is party to such Claim), (ii) the Issuer or the Guarantor shall not have
employed counsel reasonably satisfactory to the Indemnitee to represent the
Indemnitee within a reasonable time after notice of existence of the Claim or
(iii) the Issuer or the Guarantor has authorized in writing the employment of
counsel for the Indemnitee. The indemnity, reimbursement and contribution
obligations of the Issuer and the Guarantor hereunder shall be in addition to
any other liability the Issuer and the Guarantor may otherwise have to an
Indemnitee and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Issuer, the Guarantor and any
Indemnitee. Each of the Issuer and the Guarantor agrees that without the
Dealer’s prior written consent, it will not settle, compromise or consent to the
entry of any judgment in any Claim in respect of which indemnification may be
sought under the indemnification provision of the Agreement (whether or not the
Dealer or any other Indemnitee is an actual or potential party to such Claim),
unless such settlement, compromise or consent (i) includes an unconditional
release of each Indemnitee from all liability arising out of such Claim and
(ii) does not include a statement as to or an admission of fault, culpability or
failure to act, by or on behalf of any Indemnitee.

 

• 19



--------------------------------------------------------------------------------

Exhibit C

Statement of Terms for Interest – Bearing Commercial Paper Notes of Waste
Management, Inc.

THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC [PRICING] [PRIVATE PLACEMENT MEMORANDUM] SUPPLEMENT (THE
“SUPPLEMENT”) (IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.

 

  1. General. (a) The obligations of the Issuer to which these terms apply (each
a “Note”) are represented by one or more Master Notes (each, a “Master Note”)
issued in the name of (or of a nominee for) The Depository Trust Company
(“DTC”), which Master Note includes the terms and provisions for the Issuer’s
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in the Master Note.

(b) “Business Day” means any day other than a Saturday or Sunday that is neither
a legal holiday nor a day on which banking institutions are authorized or
required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.

 

  2. Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).

(b) The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below); (ii)
the date on which such Note will be issued (the “Issue Date”); (iii) the Stated
Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note, the
rate per annum at which such Note will bear interest, if any, and the Interest
Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate, the
Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.

(c) Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the Maturity Date (as defined below). Interest on Fixed
Rate Notes will be computed on the basis of a 360-day year of twelve 30-day
months.

If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.

(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for

 

• 20



--------------------------------------------------------------------------------

payment. The Supplement will designate which of the following Base Rates is
applicable to the related Floating Rate Note: (a) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (b) the Federal Funds Rate (a “Federal Funds Rate
Note”), (c) LIBOR (a “LIBOR Note”), (d) the Prime Rate (a “Prime Rate Note”),
(e) the Treasury Rate (a “Treasury Rate Note”) or (f) such other Base Rate as
may be specified in such Supplement.

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the Commercial Paper Rate, Federal Funds Rate,
LIBOR or Prime Rate, or by the actual number of days in the year, in the case
where the Base Rate is the Treasury Rate. The interest rate in effect on each
day will be (i) if such day is an Interest Reset Date, the interest rate with
respect to the Interest Determination Date (as defined below) pertaining to such
Interest Reset Date, or (ii) if such day is not an Interest Reset

 

• 21



--------------------------------------------------------------------------------

Date, the interest rate with respect to the Interest Determination Date
pertaining to the next preceding Interest Reset Date, subject in either case to
any adjustment by a Spread and/or a Spread Multiplier.

The “Interest Determination Date” where the Base Rate is the Commercial Paper
Rate will be the second Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Federal Funds Rate or the
Prime Rate will be the Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is LIBOR will be the second
London Business Day next preceding an Interest Reset Date. The Interest
Determination Date where the Base Rate is the Treasury Rate will be the day of
the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.

All times referred to herein reflect New York City time, unless otherwise
specified.

The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655). All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).

Commercial Paper Rate Notes

“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published in H.15(519) under the heading
“Commercial Paper-Nonfinancial”.

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, then the Commercial Paper Rate will be the Money Market Yield of the rate
on such Interest Determination Date for commercial paper of the Index Maturity
as published in H.15 Daily Update under the heading “Commercial
Paper-Nonfinancial”.

If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest

 

• 22



--------------------------------------------------------------------------------

Determination Date of three leading dealers of U.S. dollar commercial paper in
New York City selected by the Calculation Agent for commercial paper of the
Index Maturity placed for an industrial issuer whose bond rating is “AA,” or the
equivalent, from a nationally recognized statistical rating organization.

If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.

“Money Market Yield” will be a yield calculated in accordance with the following
formula:

 

Money Market Yield   =  

D × 36

  ×    100     360 - (D × M)     

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.

Federal Funds Rate Notes

“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds set forth on Bloomberg Screen MMR21 4 (or any other page as may
replace the specified page on Bloomberg).

If the above rate does not appear on Bloomberg Screen MMR21 4 or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.

If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.

If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.

LIBOR Notes

The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m., London
time, on such Interest Determination Date.

If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such

 

• 23



--------------------------------------------------------------------------------

Interest Determination Date by three major banks in New York City, selected by
the Calculation Agent, for loans in U.S. dollars to leading European banks, for
a term equal to the Index Maturity and in a Representative Amount; provided,
however, that if fewer than three banks so selected by the Calculation Agent are
providing such quotations, the then existing LIBOR rate will remain in effect
for such Interest Payment Period.

“Designated LIBOR Page” means the display designated under the heading “LIBOR
Fix” on Bloomberg Screen BTMM (or such other page as may replace such page on
Bloomberg) for the purposes of displaying the London interbank rates of major
banks.

Prime Rate Notes

“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.

If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.

If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.,
on that Interest Determination Date.

If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.

If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.

“Reuters Screen US PRIME1 Page” means the display designated as page “US PRIME1”
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).

Treasury Rate Notes

“Treasury Rate” means:

(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the Supplement on Bloomberg Screen TBILIN 3M
INDEX (or any other page as may replace that page on Bloomberg), or

(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or

(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or

(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the

 

• 24



--------------------------------------------------------------------------------

rate on the particular Interest Determination Date of the applicable Treasury
Bills as published in H.15(519) under the caption “U.S. Government
Securities/Treasury Bills/Secondary Market”, or

(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or

(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent, for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or

(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.

“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

 

Bond Equivalent Yield   =  

D × N

  ×    100     360 - (D × M)     

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.

3. Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 397 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of each Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof); (ii)
the Issuer or the Guarantor makes any compromise arrangement with its creditors
generally including the entering into any form of moratorium with its creditors
generally; (iii) a court having jurisdiction shall enter a decree or order for
relief in respect of the Issuer or the Guarantor in an involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or there shall be appointed a receiver, administrator, liquidator,
custodian, trustee or sequestrator (or similar officer) with respect to the
whole or substantially the whole of the assets of the Issuer or the Guarantor
and any such decree, order or appointment is not removed, discharged or
withdrawn within 60 days thereafter; or (iv) the Issuer or the Guarantor shall
commence a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or taking possession by a receiver, administrator, liquidator, assignee,
custodian, trustee or sequestrator (or similar official), with respect to the
whole or substantially the whole of the assets of the Issuer or the Guarantor or
make any general assignment for the benefit of creditors. Upon the occurrence of
an Event of Default, the principal of each obligation evidenced by such Note
(together with interest accrued and unpaid thereon) shall become, without any
notice or demand, immediately due and payable.1

 

 

1  Unlike single payment notes, where a default arises only at the stated
maturity, interest -bearing notes with multiple payment dates should contain a
default provision permitting acceleration of the maturity if the Issuer defaults
on an interest payment.

 

• 25



--------------------------------------------------------------------------------

5. Obligation Absolute. No provision of the Issuing and Paying Agency Agreement
under which the Notes are issued shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.

6. Supplement. Any term contained in the Supplement shall supersede any
conflicting term contained herein.

 

• 26



--------------------------------------------------------------------------------

Exhibit D

Form of Guarantee

GUARANTEE

GUARANTEE, dated as of             ,         , of Waste Management Holdings,
Inc., a corporation organized under the laws of Delaware (the “Guarantor”).

The Guarantor, for value received, hereby agrees as follows for the benefit of
the holders from time to time of the Notes hereinafter described:

 

1. The Guarantor irrevocably guarantees payment in full, as and when the same
becomes due and payable, of the principal of and interest, if any, on the
promissory notes (the “Notes”) issued by Waste Management, Inc., a Delaware
corporation and the sole stockholder of the Guarantor (the “Issuer”), from time
to time pursuant to the Issuing and Paying Agent Agreement, dated as of
            ,         , as the same may be amended, supplemented or modified
from time to time, between the Issuer and Bank of America, National Association
(the “Agreement”).

 

2. The Guarantor’s obligations under this Guarantee shall be unconditional,
irrespective of the validity or enforceability of any provision of the Agreement
or the Notes.

 

3. This Guarantee is a guaranty of the due and punctual payment (and not merely
of collection) of the principal of and interest, if any, on the Notes by the
Issuer and shall remain in full force and effect until all amounts have been
validly, finally and irrevocably paid in full, and shall not be affected in any
way by any circumstance or condition whatsoever, including without limitation
(a) the absence of any action to obtain such amounts from the Issuer, (b) any
variation, extension, waiver, compromise or release of any or all of the
obligations of the Issuer under the Agreement of the Notes or of any collateral
security therefore or (c) any change in the existence or structure of, or the
bankruptcy or insolvency of, the Issuer or by any other circumstance (other than
by complete, irrevocable payment) that might otherwise constitute a legal or
equitable discharge or defense of a guarantor or surety. The Guarantor waives
all requirements as to diligence, presentment, demand for payment, protest and
notice of any kind with respect to the Agreement and the Notes.

 

4. In the event of a default in payment of principal of or interest on any
Notes, the holders of such Notes, may institute legal proceedings directly
against the Guarantor to enforce this Guarantee without first proceeding against
the Issuer.

 

5. This Guarantee shall remain in full force and effect or shall be reinstated
(as the case may be) if at any time any payment by the Issuer of the principal
of or interest, if any, on the Notes, in whole or in part, is rescinded or must
otherwise be returned by the holder upon the insolvency, bankruptcy or
reorganization of the Issuer or otherwise, all as though such payment had not
been made.

 

6. This Guarantee shall be governed by and construed in accordance with the laws
of the State of New York.

 

7. The Guarantor hereby irrevocably accepts and submits to the non-exclusive
jurisdiction of the United States federal courts located in the Borough of
Manhattan and the courts of the State of New York located in the Borough of
Manhattan.

 

• 27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
as of the day and year first above written.

 

Waste Management Holdings, Inc.

By:

 

 

Name:

 

Title:

 

 

• 28